DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered, and claims submitted 10/26/2020 and previously entered are herein examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US PGPub 2012/0217564) in view of Sharangpani (US PGPub 2015/0380422), Kanemura (US PGPub 2011/0121381), and Ozawa (US PGPub 2011/0140068).

Tang appears not to explicitly disclose that the third insulating film contacts the second insulating film (in the sense of directly contacting; the Examiner notes that the term “contacting” is conventionally broadly interpreted to include indirect contact to provide, e.g., equivalent insulating characteristics.)
Sharangpani discloses in Figs. 1-3, a silicon pillar semiconductor channel (1, para. [0026]), a tunnel dielectric (11, para. [0033]), a floating gate (9, para. [0032]), and a blocking dielectric (7, para. [0030]), wherein the blocking dielectric (7, i.e. the second insulating film) is provided on the top and bottom of the floating gate (9) and directly contacts the tunnel dielectric (11, i.e. the third insulating film).  

Tang appears not to explicitly disclose a first conductive film provided inside a region interposed between the first insulating film (820) and the second insulating film (710), a thickness of the first conductive film in the third direction being smaller than a thickness of the second electrode in the third direction.
Kanemura discloses in Fig. 2, a NAND non-volatile memory comprising a first charge storage structure comprising polysilicon (112, para. [0133]):  polysilicon) separated from a transistor channel below by a first tunnel dielectric (111, para. [0136]) and separated from a control gate (116, para. [0038]) from above by a blocking dielectric (115, para. [0037]); with a second charge storage structure (114, para. [0134]:  conductive film comprising metal) below the blocking dielectric and above and separated from the first polysilicon charge storage structure (112) by a second tunnel dielectric (113, para. [0034] & [0137]).  Kanemura further discloses that this second charge storage structure improves the charge retention characteristics, writing speed, and write/erase repetition capability (para. [0131] & [0138]) and that the advantages of the second charge storage conductive film are particular for a high work function floating gate (para. [0134]:  metal material with work function greater than 4.1 eV.). Kanemura also discloses in Figs. 11-13 and para. [0118-0131] that the floating gate work function promotes charge retention, and also shows that the metal second floating gate FG2 is thinner than poly first floating gate FG1, but is otherwise silent as to the effect of relative floating gate thicknesses.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the conductive film as a second charge gate as in The Examiner notes that the Instant Application illustrates this thickness relationship in Fig. 2A, i.e. 33 has smaller thickness than that of both 32 and 42 in the X-direction.  There is no other clear description of this relationship in the specification.  As such, a thickness of the first conductive film in the third direction being smaller than a thickness of the second electrode in the third direction.
Tang as combined (because Tang Fig. 8 shows first electrodes (840) to fully surround ring-shaped second electrodes (306), thus providing a single memory cell at a uniform level surrounding a pillar; and taking a third direction crossing the first and second directions to be horizontal in the figure) appears not to explicitly disclose a third electrode being adjacent to the first electrode in a third direction crossing the first and second directions and extending in the second direction; a fourth electrode provided between the semiconductor pillar and the third electrode; a fourth insulating film provided between the third electrode and the fourth electrode and on two first-direction sides of the third electrode; a fifth insulating film provided between the fourth electrode and the fourth insulating film and on two first-direction sides of the fourth electrode; a sixth insulating film provided between the fourth electrode and the semiconductor pillar, the sixth insulating film being contacted to the fifth insulating film; a second conductive film provided inside a region interposed between the fourth insulating film and the fifth insulating film; a first memory cell including the first, second and third insulating films, the first and second electrodes, and the first conductive film; and a second memory cell including the fourth, fifth, and sixth insulating films, the third and fourth electrodes, and the second conductive film, the second memory cell being adjacent to the first memory cell in the third direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Ozawa in Tang as combined to double the cell count and increase the cell density.  In so doing, there is a third electrode (Tang 840) being adjacent to the first electrode in a third direction crossing the first and second directions and extending in the second direction; a fourth electrode (Tang 306) provided between the semiconductor pillar and the third electrode; a fourth insulating film (Tang, 820) provided between the third electrode (840) and the fourth electrode (306) and on two first-direction sides of the third electrode; a fifth insulating film (Tang 710) provided between the fourth electrode (306) and the fourth insulating film (820) and on two first-direction sides of the fourth electrode; a sixth insulating film (Tang 428) provided between the fourth electrode and the semiconductor pillar (Tang 442), the sixth insulating film (428) being contacted to the fifth insulating film (710; contact as per the combination with Sharangpani above); a second conductive film (114, Kanemura) provided inside a region interposed between the fourth insulating film (820) and the fifth insulating film (710); a first memory cell including the first, second and third insulating films, the first and second electrodes, and the first conductive film; and a second memory cell including the fourth, fifth, and sixth insulating films, the third and fourth electrodes, and the second conductive film, the second memory cell being adjacent to the first memory cell in the third direction. 
Regarding claim 2, Tang as combined appears not to explicitly disclose that the first conductive film is substantially not provided on the two first-direction sides of the first electrode and the two first-direction sides of the second electrode.  (As combined, it is not clear how the second charge storage conductive film in the planar device of Kanemura would be particularly configured in the vertical channel device of Tang.)
Sharangpani discloses in Fig. 8B and para. [0054], a vertical NAND non-volatile memory comprising a second metallic film charge storage structure (9, para. [0054]:  Ru floating gate formed behind a first charge storage and dielectric layer (105, para. [0053]:  formed of any suitable dielectric) such that the metallic film charge storage structure is formed on the first charge storage dielectric layer (105) but is not formed on inter-layer insulating films (121, para. [0036]:  silicon dioxide) and thus forms a conductive film at the back of control gate recess.


Regarding claim 4, Tang further disclose inter-layer insulating films (120, para. [0026]) provided on two first-direction sides of the first insulating film (820) and two first-direction sides of the second insulating film (710).
Tang as combined appears not to explicitly disclose that the inter-layer insulating films are contacting the first insulating film and the second insulating film.  (As combined, it is not clear how the second charge storage conductive film in the planar device of Kanemura would be particularly configured in the vertical channel device of Tang.)
Sharangpani discloses in Fig. 8B and para. [0054], a vertical NAND non-volatile memory comprising a second metallic film charge storage structure (9, para. [0054]:  Ru floating gate formed behind a first charge storage and dielectric layer (105, para. [0053]:  formed of any suitable dielectric) such that the metallic film charge storage structure is formed on the first charge storage dielectric layer (105) but is not formed on inter-layer insulating films (121, para. [0036]:  silicon dioxide) and thus forms a conductive film at the back of control gate recess.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second charge storage structure using the selective deposition of Sharangpani in Tang as combined, this being the use of a known technique to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the inter-layer insulating films are contacting the first insulating film and the second insulating film.
Regarding claim 5, Tang as combined further discloses that the first conductive film contacts the inter-layer insulating films.  (The conductive film is formed across the entire back of the recess by the method of Sharangpani.)
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Sharangpani, Kanemura, and Ozawa, and further in view of Yasuda (US PGPub 2007/0132004).
Regarding claim 3, Tang as combined further discloses that the advantages of the second charge storage conductive film are particular for a high work function floating gate (Kanemura, para. [0134]:  metal material with work function greater than 4.1 eV.)
Tang as combined appears not to explicitly disclose that the first conductive film includes titanium nitride.
The prior art however well recognized that TiN is suitable for use as high work function floating gate in a non-volatile memory.  See, for example, Yasuda which discloses a floating gate comprising TiN (para. [0274]:  work function of 4.6 eV).
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used TiN for its art recognized suitability in a high work function floating gate.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s submission filed 12/16/2020 of the English translation of priority application PCT/JP2015/056097 and “Statement on Co-ownership” is sufficient to disqualify Shimura (US PGPub 2015/0364485) as prior art under 35 USC 102(b)(2)(C).
Applicant's request for reconsideration filed 12/16/2020 is acknowledged.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891